Citation Nr: 9909305	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate compensable rating for 
osteomyelitis of the right tibia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hickey, Counsel


REMAND

The veteran had active service from October 1967 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 40 percent for residuals of gun shot 
wound to the right lower leg, a rating greater than 
30 percent for residuals of gun shot wound to the right 
thigh, and a rating greater than 10 percent for residuals of 
gun shot wound to the abdomen, and also denied a total rating 
based upon individual unemployability due to service-
connected disability.  

The case was previously before the Board in July 1996, when 
the Board rendered its appellate decision denying increased 
rating for residuals of gun shot wound to the abdomen, and 
the remaining issues were remanded for further evidentiary 
development.  By letter dated in July 1998, the veteran 
clarified the issues he wanted to appeal.  He stated that he 
had never requested ratings higher than the 40 percent 
(gunshot wound to right lower leg with fracture of the tibia) 
or 30 percent (right thigh wound) and that he wanted to 
appeal the determination on osteomyelitis and its effect on 
his employability.  In view of the above, the issues 
currently on appeal have been construed as set forth on the 
preceding page.  The issues of an increased rating for the 
wound to the right lower leg and right thigh have been 
effectively withdrawn and are not before the Board.

With respect to the claim for osteomyelitis, by rating action 
in November 1998, the RO conceded that osteomyelitis was 
associated with the gunshot wound of the tibia, but never 
assigned a separate rating for the condition.  It was 
commented that the rating schedule provides that a rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.  The RO was never 
provided with a supplemental statement of the case concerning 
osteomyelitis, nor did it appear that consideration was ever 
given to the criteria for 10 or 20 percent ratings as set 
forth in Diagnostic Code 5000 and the instructional notes 
that follow, to particularly include Note 2 and whether the 
veteran would qualify for the 20 percent historical rating 
with a future ending date.  If the veteran is to be given an 
adequate opportunity to fully argue his case, he must be 
apprised of the regulations governing his claim and the 
reasoning for denial of his claim.  In view of the above, the 
Board will defer appellate decision on the issues before the 
Board at this time and REMAND the case for the following.  

1.  The RO should prepare a rating action 
which addresses the question of whether 
the veteran is entitled to a separate 
rating for osteomyelitis of the right 
lower extremity with consideration being 
given to the provisions of Diagnostic 
Code 5000 and the instructional notes 
that follow.  The RO is free to order any 
additional evidentiary development 
thought necessary to equitably adjudicate 
the claim consistent with VA's duty to 
assist veterans.

2.  If the decision does not fully 
satisfy the veteran's claim, a 
supplemental statement of the case must 
be prepared which contains an adequate 
recitation of the pertinent evidence, 
schedular criteria and reasons for the 
decision.  The veteran and his 
representative should be provided with an 
adequate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1997).


- 4 -


